Holderman, J. Claimant seeks to recover the sum of $124.90 for money allegedly due him for travel expenses while working for the Illinois Division of Highways in the Bureau of Materials. In April, 1968, he was sent to the West suburban Chicago area for a field assignment. He stayed at a motel where he was charged $9.50 per day, which he claims to be -the cheapest rate in the area. The Division of Highways takes the position that the claimant was limited to Class C expenses and that the claimant was well aware of the limitations in said Class C regulations. They further claim that he was paid in conformance with the existing policy of the Bureau of Materials and in conformance with Administrative Memorandum No. 32, which apparently are the guide rules fixed by the Department for this type of expense. It appears to the Court that the claimant was paid the proper amount due him under the rules and regulations in force and effect, therefore nothing is due him at this time. Claim is hereby denied.